                     Case 14-43382                 Doc 208            Filed 11/16/18 Entered 11/16/18 14:55:41                                      Desc Main
                                                                       Document     Page 1 of 32




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   GOPICNIC BRANDS, INC.                                                           §           Case No. 14-43382
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter of the United States Bankruptcy Code was filed on
                    12/03/2014 . The case was converted to one under Chapter 7 on 01/21/2016 . The
                   undersigned trustee was appointed on 01/22/2016 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $             163,483.38

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                        30,665.17
                                                     Bank service fees                                                               4,027.21
                                                     Other payments to creditors                                                         0.00
                                                     Non-estate funds paid to 3rd Parties                                                0.00
                                                     Exemptions paid to the debtor                                                       0.00
                                                     Other payments to the debtor                                                        0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $             128,791.00

             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
        Case 14-43382                  Doc 208           Filed 11/16/18 Entered 11/16/18 14:55:41                                      Desc Main
                                                          Document     Page 2 of 32




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 05/02/2016 and the
      deadline for filing governmental claims was 06/01/2015 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 11,424.17 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 11,424.17 , for a total compensation of $ 11,424.17 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 0.00 , for total expenses of $ 0.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 11/15/2018                                     By:/s/KAREN R. GOODMAN
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                  Page:       1
                                         Case 14-43382          Doc 208    Filed 11/16/18 Entered 11/16/18 14:55:41                                    Desc Main
                                                                                       FORM 1
                                                                  INDIVIDUALDocument      Page
                                                                             ESTATE PROPERTY    3 of 32AND REPORT
                                                                                              RECORD
                                                                                             ASSET CASES
                                                                                                                                                                                                   Exhibit A
Case No:             14-43382                           JPC      Judge:        Jacqueline P. Cox                            Trustee Name:                      KAREN R. GOODMAN
Case Name:           GOPICNIC BRANDS, INC.                                                                                  Date Filed (f) or Converted (c):   01/21/2016 (c)
                                                                                                                            341(a) Meeting Date:               03/09/2016
For Period Ending:   11/15/2018                                                                                             Claims Bar Date:                   05/02/2016


                                  1                                           2                            3                             4                          5                             6

                         Asset Description                                  Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                     Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                            Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                      Exemptions,                                                                               Assets
                                                                                                    and Other Costs)

  1. Petty cash                                                                         380.23                    380.23                                                        0.00                        FA
  2. PNC checking account                                                          13,891.30                    13,891.30                                                       0.00                        FA
  3. Wells Fargo Operating Account                                                      138.41                    138.41                                                        0.00                        FA
  4. Wells Fargo Depository Account                                                28,863.91                    28,863.91                                                       0.00                        FA
  5. Cybersource credit card deposit account - unclea                               2,616.65                     2,616.65                                                       0.00                        FA
  6. Security Deposit with KTR Capital Partners                                    25,000.00                    25,000.00                                                       0.00                        FA
  7. Security Deposit with KTR Capital Partners for S                               6,500.00                     6,500.00                                                       0.00                        FA
  8. Liberty Insurance - Directors & Officers/Employm                              Unknown                           0.00                                                       0.00                        FA
  9. Cincinnati Insurance Company - General Liability                              Unknown                           0.00                                                       0.00                        FA
 10. XL Insurance - Product Recall Insurance Policy                                Unknown                           0.00                                                       0.00                        FA
 11. Accounts Receivable                                                        1,337,791.98               1,337,791.98                                                         0.00                        FA
 12. Accounts Receivable/Notes Receivable - GP Concep                             361,149.16                   361,149.16                                                       0.00                        FA
 13. Accounts Receivable/AR Affiliate - GP Concept La                             545,212.52                   545,212.52                                                       0.00                        FA
 14. Accounts Receivable - AR other - GP Concept Labs                              31,960.97                    31,960.97                                                       0.00                        FA
 15. Intellectual Property - Trade Name See attached                               85,761.00                    85,761.00                                                       0.00                        FA
 16. Intellectual Property - Web Domains                                           Unknown                           0.00                                                       0.00                        FA
 17. Intellectual Property- Trademarks                                             22,041.92                    22,041.92                                                       0.00                        FA
 18. Intellectual Property - Canadian Trademarks                                        564.55                    564.55                                                        0.00                        FA
 19. Machinery & Equipment See Exhibit Attached.                                  219,329.55                   219,329.55                                                       0.00                        FA
 20. Various meals, snacks, breakfasts & components                             2,674,297.40               2,674,297.40                                                         0.00                        FA
 21. Preference recoveries in Chapter 11                                                  0.00                  41,291.84                                               41,291.84                           FA
 22. CT--Refund for overpayment of prepayment of 2014 fee for                             0.00                   2,346.87                                                2,346.87                           FA
     filing Annual Report                          (u)
 23. PREFERENCE ACTION AGAINST SUNRISE                                                    0.00                  15,000.00                                               15,000.00                           FA
     COMMODITIES, INC. (u)

      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                       Page:       2
                                        Case 14-43382              Doc 208      Filed 11/16/18 Entered 11/16/18 14:55:41                                    Desc Main
                                                                                            FORM 1
                                                                       INDIVIDUALDocument      Page
                                                                                  ESTATE PROPERTY    4 of 32AND REPORT
                                                                                                   RECORD
                                                                                                 ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              14-43382                         JPC            Judge:        Jacqueline P. Cox                            Trustee Name:                      KAREN R. GOODMAN
Case Name:            GOPICNIC BRANDS, INC.                                                                                      Date Filed (f) or Converted (c):   01/21/2016 (c)
                                                                                                                                 341(a) Meeting Date:               03/09/2016
For Period Ending:    11/15/2018                                                                                                 Claims Bar Date:                   05/02/2016


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/               Est Net Value                Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled           (Value Determined by                Abandoned                  Received by                Administered (FA)/
                                                                                 Values               Trustee, Less Liens,               OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                          Exemptions,                                                                                Assets
                                                                                                        and Other Costs)

 24. PREFERENCE ACTION against Calumet Carton Sales (u)                                       0.00                    5,500.00                                                  5,500.00                         FA
 25. PREFERENCE ACTION AGAINST EDMONDS, INC. (u)                                              0.00                    6,000.00                                                  6,000.00                         FA
 26. PREFERENCE ACTION against FedEx (u)                                                      0.00                   22,000.00                                                 22,000.00                         FA
 27. Void (u)                                                                                 0.00                        N/A                                                        0.00                        FA
 28. PREFERENCE ACTION against Popchips, Inc. (u)                                             0.00                   15,000.00                                                 15,000.00                         FA
 29. PREFERENCE ACTION against Andros Products, LLC (u)                                       0.00                   12,000.00                                                 12,000.00                         FA
 30. PREFERENCE ACTION agains Waymouth Farms (u)                                              0.00                   25,000.00                                                 25,000.00                         FA
 31. Void (u)                                                                                 0.00                        N/A                                                        0.00                        FA
 32. PREFERENCE ACTION against Julia Stamberger & GPCL (u)                                    0.00                    3,286.10                                                  3,286.10                         FA
 33. PREFERENCE ACTION against Dell Financial Services (u)                                    0.00                   10,058.57                                                 10,058.57                         FA
 34. Remnants (u)                                                                             0.00                    4,000.00                                                  6,000.00                         FA
 35. PREFERENCE ACTION agains Waymouth Farms                                                  0.00                        0.00                                                       0.00                       0.00
 36. PREFERENCE ACTION against US Packaging LLC (u)                                           0.00                  199,860.05                                                       0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                 $5,355,499.55              $5,716,842.98                                                 $163,483.38                       $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                 Page:   3
                                      Case 14-43382
9/30/18: TFR submitted to UST, awaiting approval
                                                                  Doc 208          Filed 11/16/18 Entered 11/16/18 14:55:41                          Desc Main
                                                                                    Document     Page 5 of 32
3/31/18: Complete claims objections; file final ta return, file TFR
                                                                                                                                                                 Exhibit A
12/31/17: Claims review and file any necessary objections; file TFR

9/30/17: Pursue collection of judgment in final outstanding preference action.


6/30/17: Pursue remaining preference actions; investigate possible malpractice action against Debtor's former corporate counsel and venture capital investors.




RE PROP #              1   --   Imported from original petition Doc# 65
RE PROP #              2   --   Imported from original petition Doc# 65
RE PROP #              3   --   Imported from original petition Doc# 65
RE PROP #              4   --   Imported from original petition Doc# 65
RE PROP #              5   --   Imported from original petition Doc# 65
RE PROP #              6   --   Imported from original petition Doc# 65
RE PROP #              7   --   Imported from original petition Doc# 65
RE PROP #              8   --   Imported from original petition Doc# 65
RE PROP #              9   --   Imported from original petition Doc# 65
RE PROP #            10    --   Imported from original petition Doc# 65
RE PROP #            11    --   Imported from original petition Doc# 65
RE PROP #            12    --   Imported from original petition Doc# 65
RE PROP #            13    --   Imported from original petition Doc# 65
RE PROP #            14    --   Imported from original petition Doc# 65
RE PROP #            15    --   Imported from original petition Doc# 65
RE PROP #            16    --   Imported from original petition Doc# 65
RE PROP #            17    --   Imported from original petition Doc# 65
RE PROP #            18    --   Imported from original petition Doc# 65
RE PROP #            19    --   Imported from original petition Doc# 65
RE PROP #            20    --   Imported from original petition Doc# 65
RE PROP #            22    --   Refund for overpayment of prepayment of 2014 payment of fee for filing Annual Report.
RE PROP #            32    --   Settlement per Court Order dated 6/8/17
RE PROP #            36    --   US Packaging LLC presented complete defenses to the preference action and the
                                Trustee dismissed the Complaint with prejudice.

Initial Projected Date of Final Report (TFR): 06/30/2017              Current Projected Date of Final Report (TFR): 09/30/2018




    UST Form 101-7-TFR (5/1/2011) (Page: 5)
                                                                                                                                                                                                 Page:           1
                                        Case 14-43382                  Doc 208   Filed 11/16/18
                                                                                           FORM 2 Entered 11/16/18 14:55:41                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 32 RECORD
                                                                                                DISBURSEMENTS
           Case No: 14-43382                                                                                            Trustee Name: KAREN R. GOODMAN                                            Exhibit B
      Case Name: GOPICNIC BRANDS, INC.                                                                                     Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX3243
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX6021                                                                              Blanket Bond (per case limit): $54,646,000.00
For Period Ending: 11/15/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                  6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                           ($)
   04/27/16                        Transfer from Acct # xxxxxx66             Transfer of Funds                                    9999-000                $43,439.63                               $43,439.63

   05/06/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                         $10.00          $43,429.63
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/07/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                         $64.55          $43,365.08
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/29/16           1001         State of New Jersey Division of Employer Balance Due NJ Dept. of Labor                         2820-000                                          $9.72          $43,355.36
                                   Accounts                                 and Workforce Development
                                   PO Box 059                               Quarter Ended 12/31/2014
                                   Trenton, NJ 08646-0059
   07/08/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                         $62.39          $43,292.97
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/05/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                         $64.37          $43,228.60
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/08/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                         $64.26          $43,164.34
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/07/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                         $62.11          $43,102.23
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/07/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                         $64.08          $43,038.15
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/06/16             23         Sunrise Commodities                       Preference settlement per                            1241-000                $15,000.00                               $58,038.15
                                                                             Court Order
   12/07/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                         $61.92          $57,976.23
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/09/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                         $82.59          $57,893.64
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/07/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                         $86.08          $57,807.56
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)

        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                       $58,439.63              $632.07
                                                                                                                                                                                                   Page:           2
                                        Case 14-43382                  Doc 208   Filed 11/16/18
                                                                                           FORM 2 Entered 11/16/18 14:55:41                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 7 of 32 RECORD
                                                                                                DISBURSEMENTS
           Case No: 14-43382                                                                                             Trustee Name: KAREN R. GOODMAN                                             Exhibit B
      Case Name: GOPICNIC BRANDS, INC.                                                                                      Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX3243
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX6021                                                                               Blanket Bond (per case limit): $54,646,000.00
For Period Ending: 11/15/2018                                                                              Separate Bond (if applicable):


       1                2                               3                                             4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   02/21/17             24         Calumet Carton Sales Co.                  Settlement of preference action                       1241-000                  $5,500.00                               $63,307.56
                                   16920 State Street                        against Calumet Carton Sales
                                   P.O. Box 405                              Co.
                                   South Holland, IL 60473-2841
   02/21/17             25         Edmonds, INc.                             Settlement of preference action                       1241-000                  $6,000.00                               $69,307.56
                                   626 Executive Drive
                                   Willowbrook, IL 60527
   03/07/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $82.04          $69,225.52
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/13/17           1002         Ltd. International Sureties               Payment of 2017 Bond                                  2300-000                                          $22.09          $69,203.43
                                   Suite 420
                                   701 Poydras Street
                                   New Orleans, LA 70139
   03/15/17             26         FedEx                                     Settlement proceeds from                              1241-000                $22,000.00                                $91,203.43
                                                                             preference action per Court
                                                                             Order dated 3/8/17
   04/07/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $120.83          $91,082.60
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/11/17           1003         Alan D. Lasko                             Partial payment of                                    3410-000                                     $15,000.00           $76,082.60
                                   205 West Randolph Street, Suite 1150      compensation per Court Order
                                   Chicago, Illinois 60606                   dated March 30, 2017
   04/11/17           1004         ALAN D. LASKO                   Payment of Expenses per                                         3420-000                                         $102.20          $75,980.40
                                   ALAN D. LASKO & ASSOCIATES      Court Order dated March 30,
                                   205 WEST RANDOLPH STREET, SUITE 2017
                                   1150
                                   CHICAGO, IL 60606
   04/26/17             28         Popchips, Inc                             Preference settlement per                             1241-000                $15,000.00                                $90,980.40
                                   5510 Lincoln Blvd. Suite 425              Court Order
                                   Playa Vista, CA90094
   05/03/17             29         Bowman Andros Products, LLC               Settlement of preference action                       1241-000                $12,000.00                               $102,980.40
                                   Mt. Jackson VA 22842                      per Court Order
   05/05/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $125.23         $102,855.17
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)




        UST Form 101-7-TFR (5/1/2011) (Page: 7)                                     Page Subtotals:                                                        $60,500.00           $15,452.39
                                                                                                                                                                                                    Page:           3
                                        Case 14-43382                  Doc 208   Filed 11/16/18
                                                                                           FORM 2 Entered 11/16/18 14:55:41                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 8 of 32 RECORD
                                                                                                DISBURSEMENTS
           Case No: 14-43382                                                                                                Trustee Name: KAREN R. GOODMAN                                           Exhibit B
      Case Name: GOPICNIC BRANDS, INC.                                                                                        Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX3243
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX6021                                                                                  Blanket Bond (per case limit): $54,646,000.00
For Period Ending: 11/15/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                       5                  6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction               Uniform Tran.       Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                            ($)
   05/31/17             30         Waymouth Farms, Inc.                      1st Installment Preference                              1241-000              $10,000.00                                $112,855.17
                                   5300 Boone Avenue,                        Settlement per Court Order
                                   North/new Hope, MN 55428                  Full settlement is for $25,000
   06/07/17                        Associated Bank                           Bank Service Fee under 11                               2600-000                                        $152.23         $112,702.94
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/20/17             32         GoPicnic, Inc                             Preference settlement per                               1241-000                 $3,286.10                              $115,989.04
                                   4011 N. Ravenswood Avenue, Suite 112      Court Order dated 6/8/17
                                   Chicago, Illinois 60613-5665              Settlement with Julia
                                                                             Stamberger and GPCL
   07/06/17             30         Waymouth Farms, Inc                       2nd Installment of Preference                           1241-000                 $7,500.00                              $123,489.04
                                                                             Settlement per Court Order
   07/10/17                        Associated Bank                           Bank Service Fee under 11                               2600-000                                        $163.73         $123,325.31
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/02/17             30         Waymouth Farms, Inc.                      Final Installment of Preference                         1241-000                 $7,500.00                              $130,825.31
                                                                             Settlement per Court Order
   08/07/17                        Associated Bank                           Bank Service Fee under 11                               2600-000                                        $181.57         $130,643.74
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/17/17           1005         Alan D. Lasko                             Final Installment of Interim                            3410-000                                    $15,473.80          $115,169.94
                                   205 West Randolph Street, Suite 1150      Compensation per Court Order
                                   Chicago, Illinois 60606                   of March 30, 2017
   09/08/17                        Associated Bank                           Bank Service Fee under 11                               2600-000                                        $191.64         $114,978.30
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/06/17                        Associated Bank                           Bank Service Fee under 11                               2600-000                                        $165.44         $114,812.86
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/07/17                        Associated Bank                           Bank Service Fee under 11                               2600-000                                        $170.69         $114,642.17
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/08/17             33         Dell Financial Services                   Payment of Judgment in                                  1241-000              $10,058.57                                $124,700.74
                                                                             Preference action
                                                                             Satisfaction in full of Judgment
   12/07/17                        Associated Bank                           Bank Service Fee under 11                               2600-000                                        $176.04         $124,524.70
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)

        UST Form 101-7-TFR (5/1/2011) (Page: 8)                                     Page Subtotals:                                                        $38,344.67            $16,675.14
                                                                                                                                                                                                   Page:           4
                                        Case 14-43382                  Doc 208   Filed 11/16/18
                                                                                           FORM 2 Entered 11/16/18 14:55:41                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 9 of 32 RECORD
                                                                                                DISBURSEMENTS
           Case No: 14-43382                                                                                            Trustee Name: KAREN R. GOODMAN                                              Exhibit B
      Case Name: GOPICNIC BRANDS, INC.                                                                                     Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX3243
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX6021                                                                              Blanket Bond (per case limit): $54,646,000.00
For Period Ending: 11/15/2018                                                                             Separate Bond (if applicable):


       1                2                               3                                             4                                                    5                   6                      7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)     Account/CD Balance
                    Reference                                                                                                        Code                                                             ($)
   01/04/18             34         GPB Stockholder Group LLC                 Remnant sale per Court Order                         1229-000                  $6,000.00                               $130,524.70

   01/08/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                         $185.13          $130,339.57
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/07/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                         $192.92          $130,146.65
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/14/18           1006         International Sureties Ltd.               Payment of 2018 Bond No.                             2300-000                                         ($40.31)         $130,186.96
                                   Suite 420                                 016073584 Reversal
                                   701 Poydras Street                        Error in processing Bond
                                   New Orleans, LA 70139                     Payment
   02/14/18           1006         International Sureties Ltd.               Payment of 2018 Bond No.                             2300-001                                          $40.31          $130,146.65
                                   Suite 420                                 016073584
                                   701 Poydras Street
                                   New Orleans, LA 70139
   02/14/18           1007         International Surreties, Ltd.             Payment of 2018 Bond                                 2300-000                                          $38.51          $130,108.14
                                   Suite 420                                 Premium - Bond No.
                                   701 Poydras Street                        016073584
                                   New Orleans, LA 70139
   03/07/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                         $174.76          $129,933.38
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/06/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                         $193.17          $129,740.21
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/07/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                         $186.66          $129,553.55
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/07/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                         $192.61          $129,360.94
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/09/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                         $186.12          $129,174.82
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                         $192.06          $128,982.76
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)

        UST Form 101-7-TFR (5/1/2011) (Page: 9)                                     Page Subtotals:                                                         $6,000.00           $1,541.94
                                                                                                                                                                                                  Page:           5
                                        Case 14-43382                  Doc 208   Filed 11/16/18
                                                                                           FORM 2 Entered 11/16/18 14:55:41                              Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  10 of 32 RECORD
                                                                                                DISBURSEMENTS
           Case No: 14-43382                                                                                              Trustee Name: KAREN R. GOODMAN                                           Exhibit B
      Case Name: GOPICNIC BRANDS, INC.                                                                                      Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX3243
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX6021                                                                              Blanket Bond (per case limit): $54,646,000.00
For Period Ending: 11/15/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   09/10/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                        $191.76         $128,791.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                             COLUMN TOTALS                               $163,284.30           $34,493.30
                                                                                                                   Less: Bank Transfers/CD's              $43,439.63                 $0.00
                                                                                                             Subtotal                                    $119,844.67           $34,493.30
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                         $119,844.67           $34,493.30




        UST Form 101-7-TFR (5/1/2011) (Page: 10)                                    Page Subtotals:                                                             $0.00              $191.76
                                                                                                                                                                                                  Page:           6
                                        Case 14-43382                  Doc 208   Filed 11/16/18
                                                                                           FORM 2 Entered 11/16/18 14:55:41                             Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  11 of 32 RECORD
                                                                                                DISBURSEMENTS
           Case No: 14-43382                                                                                            Trustee Name: KAREN R. GOODMAN                                             Exhibit B
      Case Name: GOPICNIC BRANDS, INC.                                                                                     Bank Name: Rabobank, N.A.
                                                                                                                  Account Number/CD#: XXXXXX66
                                                                                                                                           Checking Account
  Taxpayer ID No: XX-XXX6021                                                                              Blanket Bond (per case limit): $54,646,000.00
For Period Ending: 11/15/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                   5                   6                      7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)     Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   01/29/16             21         GOPICNIC BRANDS,                          Incoming Wire Transfer-                              1141-000               $41,291.84                                 $41,291.84
                                   INC./PNCBANKCINCI                         Turnover of Preference
                                                                             Settlements
                                                                             {POST FROM PENDING}
   02/22/16            101         ARTHUR B. LEVINE COMPANY                  BOND PREMIUM PAYMENT                                 2300-000                                        ($18.85)          $41,310.69
                                   Surety Bond Agency                        ON LEDGER BALANCE AS OF
                                   60 East 42nd Street, Room 965             02/01/2016 FOR CASE #14-
                                   New York, NY 10165                        43382, BOND PREMIUM
                                                                             PAYMENT ON LEDGER
                                                                             BALANCE AS OF FEBRUARY
                                                                             1, 2016
   02/22/16            101         ARTHUR B. LEVINE COMPANY                  BOND PREMIUM PAYMENT                                 2300-001                                         $18.85           $41,291.84
                                   Surety Bond Agency                        ON LEDGER BALANCE AS OF
                                   60 East 42nd Street, Room 965             02/01/2016 FOR CASE #14-
                                   New York, NY 10165                        43382, BOND PREMIUM
                                                                             PAYMENT ON LEDGER
                                                                             BALANCE AS OF FEBRUARY
                                                                             1, 2016
   02/22/16            102         ARTHUR B. LEVINE COMPANY                  BOND PREMIUM PAYMENT                                 2300-000                                         $18.85           $41,272.99
                                   Surety Bond Agency                        ON LEDGER BALANCE AS OF
                                   60 East 42nd Street, Room 965             02/01/2016 FOR CASE #14-
                                   New York, NY 10165                        43382, Bond #10BSBGR6291
   03/01/16                        Rabobank, N.A.                            Bank and Technology Services                         2600-000                                         $57.25           $41,215.74
                                                                             Fee
   03/14/16             22         CT                                        Refund for overpayment of                            1290-000                 $2,346.87                                $43,562.61
                                   111Eighth Avenue                          prepayment of 2014 payment
                                   New York, NY 10011                        of fee for filing of Annual
                                                                             Report.
   03/31/16                        Rabobank, N.A.                            Bank and Technology Services                         2600-000                                         $66.83           $43,495.78
                                                                             Fee
   04/27/16                        Rabobank, N.A.                            Bank Service Fee                                     2600-000                                         $56.15           $43,439.63
                                   90 E Thousand Oaks Blvd
                                   Ste 300
                                   Thousand Oaks, CA 91360
   04/27/16                        Transfer to Acct # xxxxxx3243             Transfer of Funds                                    9999-000                                    $43,439.63                  $0.00



                                                                                                             COLUMN TOTALS                               $43,638.71           $43,638.71

        UST Form 101-7-TFR (5/1/2011) (Page: 11)                                    Page Subtotals:                                                      $43,638.71           $43,638.71
                                                                                                                                         Page:   7
                                Case 14-43382   Doc 208   Filed 11/16/18 Entered      11/16/18
                                                                              Less: Bank          14:55:41
                                                                                         Transfers/CD's        Desc$0.00
                                                                                                                    Main    $43,439.63
                                                          Document      Page 12
                                                                          Subtotal
                                                                                   of 32                       $43,638.71     $199.08
                                                                                   Less: Payments to Debtors       $0.00        $0.00    Exhibit B
                                                                             Net                               $43,638.71     $199.08




UST Form 101-7-TFR (5/1/2011) (Page: 12)                   Page Subtotals:                                         $0.00        $0.00
                                                                                                                                                                                                Page:           8
                                        Case 14-43382                  Doc 208   Filed 11/16/18
                                                                                           FORM 2 Entered 11/16/18 14:55:41                            Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  13 of 32 RECORD
                                                                                                DISBURSEMENTS
           Case No: 14-43382                                                                                            Trustee Name: KAREN R. GOODMAN                                           Exhibit B
      Case Name: GOPICNIC BRANDS, INC.                                                                                    Bank Name: Axos Bank
                                                                                                                 Account Number/CD#: XXXXXX0024
                                                                                                                                         Checking
  Taxpayer ID No: XX-XXX6021                                                                            Blanket Bond (per case limit): $54,646,000.00
For Period Ending: 11/15/2018                                                                           Separate Bond (if applicable):


       1                2                              3                                            4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                   Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                      Code                                                            ($)
                                   No Transactions                                                                                                                                                      $0.00



                                                                                                           COLUMN TOTALS                                      $0.00                $0.00
                                                                                                                 Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                           Subtotal                                           $0.00                $0.00
                                                                                                                 Less: Payments to Debtors                    $0.00                $0.00
                                                                                                           Net                                                $0.00                $0.00




        UST Form 101-7-TFR (5/1/2011) (Page: 13)                                  Page Subtotals:                                                             $0.00                $0.00
                                                                                                                                                            Page:     9
                                Case 14-43382   Doc 208            Filed 11/16/18 Entered 11/16/18 14:55:41          Desc Main
                                                                   Document      Page 14 of 32
                                                                                                                                                             Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                         NET             ACCOUNT
                                                                                                     NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                           XXXXXX0024 - Checking                                                $0.00                  $0.00                  $0.00
                                           XXXXXX3243 - Checking                                         $119,844.67               $34,493.30           $128,791.00
                                           XXXXXX66 - Checking Account                                    $43,638.71                 $199.08                  $0.00
                                                                                                         $163,483.38               $34,692.38           $128,791.00

                                                                                                    (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                            transfers)            to debtors)
                                           Total Allocation Receipts:                       $0.00
                                           Total Net Deposits:                        $163,483.38
                                           Total Gross Receipts:                      $163,483.38




UST Form 101-7-TFR (5/1/2011) (Page: 14)                            Page Subtotals:                                        $0.00                $0.00
                 Case 14-43382                Doc 208       Filed 11/16/18 Entered 11/16/18 14:55:41                                    Desc Main
                                                            Document      Page 15 of 32
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 1:14-43382-JPC                                                                                                                      Date: November 15, 2018
Debtor Name: GOPICNIC BRANDS, INC.
Claims Bar Date: 5/2/2016


Code #     Creditor Name And Address           Claim Class       Notes                                                Scheduled              Claimed            Allowed
           KAREN R. GOODMAN                    Administrative                                                             $0.00            $11,424.17         $11,424.17
100        Taft Stettinius & Hollister, LLP
2100       kgoodman@taftlaw.com




           KAREN R. GOODMAN                    Administrative                                                             $0.00                 $0.00              $0.00
100        Taft Stettinius & Hollister, LLP
2200       kgoodman@taftlaw.com




74         OFFICE OF THE U.S. TRUSTEE          Administrative                                                             $0.00               $649.99              $0.00
100        219 S. DEARBORN ST.
2950       ROOM 873                                              Withdrawn by UST per Docket #198
           CHICAGO, IL 60604


61         POPCHIPS, INC.                      Administrative                                                             $0.00             $6,688.00              $0.00
100        <B>(ADMINISTRATIVE)</B>
2990       5510 LINCOLN BLVD                                     Claim waived per order of 5/11/17 settling preference action
           STE. #425
           PLAYA VISTA, CA 90094

66         OFFICE OF THE U.S. TRUSTEE          Administrative                                                             $0.00               $649.99           $649.99
100        <B>(ADMINISTRATIVE)</B>
2990       219 S. DEARBORN STREET
           ROOM 873
           CHICAGO, IL 60604

73         OFFICE OF THE U.S. TRUSTEE          Administrative                                                             $0.00               $649.00              $0.00
100        <B>(ADMINISTRATIVE)</B>
2990       219 S. DEARBORN STREET                                Withdrawn by UST by Docket # 198
           ROOM 873
           CHICAGO, IL 60604

           TAFT STETTINIUS &                   Administrative                                                             $0.00            $38,843.50         $38,843.50
100        HOLLISTER LLP
3110       111 EAST WACKER DRIVE
           SUITE 2800
           CHICAGO, IL 60601

           TAFT STETTINIUS &                   Administrative                                                             $0.00             $5,095.70          $5,095.70
100        HOLLISTER LLP
3120       111 EAST WACKER DRIVE
           SUITE 2800
           CHICAGO, IL 60601

           ALAN D. LASKO                       Administrative                                                             $0.00               $633.00           $633.00
100        ALAN D. LASKO &
3410       ASSOCIATES                                            2nd Interim Application for Compensation
           205 WEST RANDOLPH STREET,
           SUITE 1150
           CHICAGO, IL 60606


                                                                              Page 1                                            Printed: November 15, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 15)
                Case 14-43382              Doc 208         Filed 11/16/18 Entered 11/16/18 14:55:41                            Desc Main
                                                           Document      Page 16 of 32
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 1:14-43382-JPC                                                                                                             Date: November 15, 2018
Debtor Name: GOPICNIC BRANDS, INC.
Claims Bar Date: 5/2/2016


Code #     Creditor Name And Address          Claim Class       Notes                                            Scheduled           Claimed           Allowed
           ALAN D. LASKO                      Administrative                                                         $0.00           $734.00           $734.00
100        ALAN D. LASKO &
3410       ASSOCIATES                                           4th Interim Application for Compensation
           205 WEST RANDOLPH STREET,
           SUITE 1150
           CHICAGO, IL 60606

           ALAN D. LASKO                      Administrative                                                         $0.00           $924.40           $924.40
100        ALAN D. LASKO &
3410       ASSOCIATES                                           3rd Interim Application for Compensation
           205 WEST RANDOLPH STREET,
           SUITE 1150
           CHICAGO, IL 60606

           ALAN D. LASKO                      Administrative                                                         $0.00        $30,473.80         $30,473.80
100        ALAN D. LASKO &
3410       ASSOCIATES                                           Interim fees per Court Order Dated 3/30/17
           205 WEST RANDOLPH STREET,
           SUITE 1150
           CHICAGO, IL 60606

           ALAN D. LASKO                      Administrative                                                         $0.00           $102.20           $102.20
100        ALAN D. LASKO &
3420       ASSOCIATES                                           Interim expenses per Court Order dated 3/30/17
           205 WEST RANDOLPH STREET,
           SUITE 1150
           CHICAGO, IL 60606

           ALAN D. LASKO                      Administrative                                                         $0.00            $21.10            $21.10
100        ALAN D. LASKO &
3420       ASSOCIATES                                           2nd Interim Application for Compensation
           205 WEST RANDOLPH STREET,
           SUITE 1150
           CHICAGO, IL 60606

           ALAN D. LASKO                      Administrative                                                         $0.00            $21.70            $21.70
100        ALAN D. LASKO &
3420       ASSOCIATES                                           Third Interim Application for Compensation
           205 WEST RANDOLPH STREET,
           SUITE 1150
           CHICAGO, IL 60606

           ALAN D. LASKO                      Administrative                                                         $0.00            $25.30            $25.30
100        ALAN D. LASKO &
3420       ASSOCIATES                                           4th Interim Application for Compensation
           205 WEST RANDOLPH STREET,
           SUITE 1150
           CHICAGO, IL 60606

39         IPFS Corporation                   Secured                                                                $0.00         $3,633.06              $0.00
100        30 Montgomery Street
4110       Suite 1000
           Jersey City, NJ 07302



                                                                            Page 2                                     Printed: November 15, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 16)
                 Case 14-43382               Doc 208        Filed 11/16/18 Entered 11/16/18 14:55:41                               Desc Main
                                                            Document      Page 17 of 32
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 1:14-43382-JPC                                                                                                                 Date: November 15, 2018
Debtor Name: GOPICNIC BRANDS, INC.
Claims Bar Date: 5/2/2016


Code #     Creditor Name And Address          Claim Class       Notes                                               Scheduled           Claimed            Allowed
50S        GP Concept Labs, Inc.              Secured                                                                   $0.00         $75,150.00              $0.00
100        c/o Julia Stamberger, President
4110       1519 W. Estes                                        Waived per Court Order of 6/8/17 settlement of preference action
           Chicago, IL 60626


           Shaw Fishman Glantz & Towbin       Administrative                                                             $0.00       $173,114.00        $173,114.00
150        LLC
6700




           Shaw Fishman Glantz & Towbin       Administrative                                                             $0.00         $6,006.51          $6,006.51
150        LLC
6710




           MorrisAnderson & Associates        Administrative                                                             $0.00        $68,650.92         $68,650.92
150
6710




           Freeborn & Peters LLP              Administrative                                                             $0.00        $86,920.78         $86,920.78
150
6710                                                            Per Court Order dated 3/17/16




42         HAYES PROPERTIES, INC.             Administrative                                                             $0.00        $13,242.58         $13,242.58
150        <B>(ADMINISTRATIVE)</B>
6920       4043 NORTH RAVENSWOOD
           AVENUE
           SUITE 210
           CHICAGO, IL 60613

59         CINEMA SCENE MARKETING             Administrative                                                             $0.00         $1,539.62          $1,539.62
150        & PROMOTIONS, LLC
6990       <B>(ADMINISTRATIVE)</B>
           9200 INDIANA CREEK PKWY
           STE. 200
           OVERLAND PARK, KS 66210

36P        Dr. Lucy's LLC                     Priority                                                                   $0.00        $22,579.20         $22,579.20
220        Paul Harrison
5200       930 Denison Ave,Suite 101-A
           Norfolk, VA 23513


38         Priority 1 Inc.                    Priority                                                                   $0.00         $1,362.12          $1,362.12
220        1800 E Roosevelt
5200       Little Rock, AR 72206




                                                                            Page 3                                         Printed: November 15, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 17)
                Case 14-43382                  Doc 208        Filed 11/16/18 Entered 11/16/18 14:55:41                               Desc Main
                                                              Document      Page 18 of 32
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 1:14-43382-JPC                                                                                                                    Date: November 15, 2018
Debtor Name: GOPICNIC BRANDS, INC.
Claims Bar Date: 5/2/2016


Code #     Creditor Name And Address            Claim Class      Notes                                               Scheduled             Claimed              Allowed
48         BURNETTE FOODS, INC.                 Priority                                                                 $0.00           $35,543.00           $35,543.00
220        <B>(ADMINISTRATIVE)</B>
5200       87171 C.R. 687
           HARTFORD, MI 49079


55         U.S. PACKAGING, LLC                  Priority                                                                  $0.00         $108,855.44          $108,855.44
220        <B>(ADMINISTRATIVE)</B>
5200       ATTN: RICK GEIGER
           2735 MAIN STREET
           EAST TROY, WI 53120

58         Cinema Scene Marketing &             Priority                                                                  $0.00             $827.07              $827.07
230        Promotions, LLC
5300       9200 Indian Creek Pkwy
           #200
           Overland, KS 66210

65         Kyle Kett                            Priority                                                                  $0.00           $5,000.00            $5,000.00
230        944 N Wood St Apt G
5300       Chicago, IL 60622




67         Kyle Kett                            Priority                                                                  $0.00           $5,000.00            $5,000.00
230        944 N Wood St Apt G
5300       Chicago, IL 60622




1          National Association Wells Fargo     Unsecured                                                                 $0.00       $1,947,931.33        $1,947,931.33
300        Bank
7100       Attn: Phillip Goessler
           2450 Colorado Ave., Suite 3000W
           Santa Monica, CA 90404

2          Wells Fargo Equipment Finance        Unsecured                                                                 $0.00          $12,372.89           $12,372.89
300        a division of Wells Fargo Bank NA
7100       300 Tri-State International #400                      Pursuant to order entered on 5/3018, claim is disallowed as secured claim and allowed as unsecured
           Lincolnshire, IL 60069                                claim.




35         Dr. Lucy's LLC                       Unsecured                                                                 $0.00          $22,579.20           $22,579.20
300        Paul Harrison
7100       930 Denison Ave,Suite 101-A
           Norfolk, VA 23513


36U        Dr. Lucy's LLC                       Unsecured                                                                 $0.00          $30,931.20           $30,931.20
300        Paul Harrison
7100       930 Denison Ave,Suite 101-A
           Norfolk, VA 23513




                                                                             Page 4                                         Printed: November 15, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 18)
                 Case 14-43382                   Doc 208        Filed 11/16/18 Entered 11/16/18 14:55:41              Desc Main
                                                                Document      Page 19 of 32
                                                                            Exhibit C
                                                                  ANALYSIS OF CLAIMS REGISTER
Case Number: 1:14-43382-JPC                                                                                                    Date: November 15, 2018
Debtor Name: GOPICNIC BRANDS, INC.
Claims Bar Date: 5/2/2016


Code #     Creditor Name And Address              Claim Class      Notes                                Scheduled           Claimed           Allowed
46         NIAGARA NATURAL FRUIT                  Unsecured                                                 $0.00             $0.00              $0.00
300        SNACK CO. INC.
7100       337 FOUR MILE CREEK ROAD                                No amount listed on Proof of Claim
           ST. DAVIDS, ON LOS 1PO


71         Carl Buddig and Company                Unsecured                                                 $0.00        $93,456.48         $93,456.48
300        950 West 175th Street
7100       Homewood, IL 60430




72         HAYES PROPERTIES, INC.                 Unsecured                                                 $0.00        $36,340.32         $36,340.32
300        4043 NORTH RAVENSWOOD
7100       AVENUE SUITE 210
           CHICAGO, IL 60613


14P        Illinois Department of Employment      Priority                                                  $0.00         $2,380.44          $2,380.44
570        Security
5800       33 South State Street
           Attn: Bankruptcy Unit - 10th flr.
           Chicago, IL 60603

3          Utah State Tax Commission              Unsecured                                                 $0.00         $1,600.00          $1,600.00
610        210 N 1950 W
7100       Salt Lake City, UT 84134




4          Wells Fargo Financial Leasing, Inc.    Unsecured                                                 $0.00        $10,500.83         $10,500.83
610        800 Walnut Street
7100       MAC N0005-055
           Des Moines, IA 50309


5          Prairie State Graphics, Inc.           Unsecured                                                 $0.00        $19,422.31         $19,422.31
610        Coface North America Insurance
7100       Company
           50 Millstone Rd., Bldg. 100, Ste.
           360
           East Windsor, NJ 08520

6          Harry S Field                          Unsecured                                                 $0.00         $1,798.84          $1,798.84
610        Law Offices of Harry S Field
7100       77 West Washington Suite 519
           Chicago, IL 60602


7          Commonwealth Edison Company            Unsecured                                                 $0.00           $501.89           $501.89
610        3 Lincoln Center
7100       Attn: Bankruptcy Department
           Oakbrook Terrace, IL 60181




                                                                               Page 5                         Printed: November 15, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 19)
                Case 14-43382                   Doc 208        Filed 11/16/18 Entered 11/16/18 14:55:41       Desc Main
                                                               Document      Page 20 of 32
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 1:14-43382-JPC                                                                                            Date: November 15, 2018
Debtor Name: GOPICNIC BRANDS, INC.
Claims Bar Date: 5/2/2016


Code #     Creditor Name And Address             Claim Class      Notes                         Scheduled          Claimed            Allowed
8          G Debbas Chocolatier, Inc             Unsecured                                          $0.00        $24,256.24         $24,256.24
610        5877 E Brown Avenue
7100       Fresno, CA 93727




9          Johnvince Foods c/o Kevin E           Unsecured                                          $0.00        $18,705.65         $18,705.65
610        Posen
7100       Teller, Levit & Silvertrust
           19 S. LaSalle Street #701
           Chicago, IL 60603

10         FedEx TechConnect, Inc                Unsecured                                          $0.00        $54,225.13         $54,225.13
610        Attn Revenue
7100       Recovery/Bankruptcy
           3965 Airways Blvd Module G 3rd
           Floor
           Memphis, TN 38116

11         Bedemco Inc                           Unsecured                                          $0.00        $29,816.19         $29,816.19
610        Eli Demeshulam
7100       Bedemco Inc,3 Barker Ave Suite
           325
           White Plains, NY 10601

12         Carl Buddig and Company               Unsecured                                          $0.00        $93,456.48         $93,456.48
610        950 West 175th Street
7100       Homewood, IL 60430




13         Bridgford Foods Corporation           Unsecured                                          $0.00        $45,120.00         $45,120.00
610        Attn John Kengen
7100       PO Box 3773
           Anaheim, CA 92803


14U        Illinois Department of Employment     Unsecured                                          $0.00           $172.12           $172.12
610        Security
7100       33 South State Street
           Attn: Bankruptcy Unit - 10th flr.
           Chicago, IL 60603

15         Partners a tasteful choice company    Unsecured                                          $0.00       $100,094.07        $100,094.07
610        Cara Figgins
7100       20232 72nd Ave S
           Kent, WA 98032


16-2       Source Alliance Network, LLC          Unsecured                                          $0.00        $17,259.92         $17,259.92
610        6224 N. Kirkwood
7100       Chicago, IL 60646




                                                                            Page 6                    Printed: November 15, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 20)
                Case 14-43382                  Doc 208        Filed 11/16/18 Entered 11/16/18 14:55:41       Desc Main
                                                              Document      Page 21 of 32
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 1:14-43382-JPC                                                                                           Date: November 15, 2018
Debtor Name: GOPICNIC BRANDS, INC.
Claims Bar Date: 5/2/2016


Code #     Creditor Name And Address            Claim Class      Notes                         Scheduled           Claimed             Allowed
17         JC Ehrlich Pest Control              Unsecured                                          $0.00           $171.59             $171.59
610        PO Box 13848
7100       Reading, PA 19610




18         Technical Information Electronics    Unsecured                                          $0.00         $5,269.00           $5,269.00
610        Co
7100       TIEco EDI
           P.O. Box 47127
           Plymouth, MN 55447

19         Edict Systems Inc                    Unsecured                                          $0.00           $115.70             $115.70
610        2434 Esquire Dr
7100       Beavercreek, OH 45431-2573




20         Shoutlet, Inc.                       Unsecured                                          $0.00        $32,083.37          $32,083.37
610        Attn Accounts Receivable
7100       One Erdman Place,Suite 102
           Madison, WI 53717


21         Batavia Container, Inc.              Unsecured                                          $0.00        $42,931.84          $42,931.84
610        1400 Paramount Pkwy.
7100       Batavia, IL 60510




22         et al LLP Pattishall McAuliffe       Unsecured                                          $0.00         $1,128.67           $1,128.67
610        200 S. Wacker Dr
7100       Suite 2900
           Chicago, IL 60606-5896


23         Norka Incorporated                   Unsecured                                          $0.00        $98,062.78          $98,062.78
610        Patzik, Frank & Samotny ltd.,c/o
7100       Louis
           J. Phillips,150 S. Wacker
           Drive,Suite 15
           Chicago, IL 60606

24         Partnership Cap Growth Investors     Unsecured                                          $0.00        $46,494.40          $46,494.40
610        1 Embarcadero Center #3810
7100       San Francisco, CA 94111




25         Partnership Capital Growth           Unsecured                                          $0.00     $1,788,866.67        $1,788,866.67
610        Investors III, LP
7100       One Embarcadero Center #3810
           San Francisco, CA 94111




                                                                           Page 7                    Printed: November 15, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 21)
                Case 14-43382                 Doc 208        Filed 11/16/18 Entered 11/16/18 14:55:41       Desc Main
                                                             Document      Page 22 of 32
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 1:14-43382-JPC                                                                                          Date: November 15, 2018
Debtor Name: GOPICNIC BRANDS, INC.
Claims Bar Date: 5/2/2016


Code #     Creditor Name And Address           Claim Class      Notes                         Scheduled          Claimed             Allowed
26-3       nicor gas                           Unsecured                                          $0.00         $1,435.67           $1,435.67
610        po box 549
7100       Aurora, IL 60507




27         Advantage Sales & Marketing LLC     Unsecured                                          $0.00        $12,344.83          $12,344.83
610        18100 Von Karman Ave
7100       Suite 1000
           Irvine, CA 92612


28         Red River Foods, Inc.               Unsecured                                          $0.00         $8,743.70           $8,743.70
610        Keith Dickerson, Controller
7100       9020 Stony Point Parkway,Suite
           380
           Richmond, VA 23235

29         Ryken Consulting, Inc.              Unsecured                                          $0.00         $2,809.97           $2,809.97
610        502 S. Western Ave
7100       Park Ridge, IL 60068




30         Partnership Cap Growth Investors    Unsecured                                          $0.00        $46,494.40          $46,494.40
610        1 Embarcadero Center #3810
7100       San Francisco, CA 94111




31         Partnership Capital Growth          Unsecured                                          $0.00     $1,788,866.67        $1,788,866.67
610        Investors III, LP
7100       One Embarcadero Center #3810
           San Francisco, CA 94111


32         Inka Crops NA Inc                   Unsecured                                          $0.00        $22,226.40          $22,226.40
610        7011 Sylvan Road Suite B
7100       Citrus Heights, CA 95610




33         Bedemco Inc                         Unsecured                                          $0.00        $29,816.19          $29,816.19
610        Eli Demeshulam
7100       Bedemco Inc,3 Barker Ave Suite
           325
           White Plains, NY 10601

34         First Communications, LLC           Unsecured                                          $0.00         $1,304.74           $1,304.74
610        3340 W Market St
7100       Akron, OH 44333




                                                                          Page 8                    Printed: November 15, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 22)
                 Case 14-43382               Doc 208        Filed 11/16/18 Entered 11/16/18 14:55:41                             Desc Main
                                                            Document      Page 23 of 32
                                                                        Exhibit C
                                                              ANALYSIS OF CLAIMS REGISTER
Case Number: 1:14-43382-JPC                                                                                                               Date: November 15, 2018
Debtor Name: GOPICNIC BRANDS, INC.
Claims Bar Date: 5/2/2016


Code #     Creditor Name And Address          Claim Class      Notes                                             Scheduled            Claimed             Allowed
37         Kirkland & Ellis LLP               Unsecured                                                              $0.00         $178,196.32         $178,196.32
610        Attn: Sallie G. Smylie, P.C.
7100       300 North LaSalle
           Chicago, IL 60654


40         Dairyfood USA, Inc.                Unsecured                                                               $0.00         $46,964.44             $46,964.44
610        2819 County Road F
7100       Blue Mounds, WI 53517




41         Hayes Properties, Inc              Unsecured                                                               $0.00         $36,340.32             $36,340.32
610        4043 North Ravenswood Avenue
7100       Suite 210
           Chicago, IL 60613


43         Sunrise Commodities                Unsecured                                                               $0.00         $68,292.68             $68,292.68
610        140 Sylvan Avenue
7100       Englewood Cliffs, NJ 07632




44         Peanut Butter & Co, Inc            Unsecured                                                               $0.00         $28,500.00             $28,500.00
610        S Columbus Circle
7100       Suite 702
           New York, NY 10019


45         Consolidated Sales Network         Unsecured                                                               $0.00           $2,276.93             $2,276.93
610        2355 Fairview Avenue, #118
7100       Roseville, MN 55113




47         Waymouth Farms, Inc.               Unsecured                                                               $0.00           $3,734.68             $3,734.68
610        c/o Thomas F. Miller, Esq.
7100       1000 Superior Blvd.,Suite 303
           Wayzata, MN 55391


49         Bolke Miller Company               Unsecured                                                               $0.00        $121,658.88         $121,658.88
610        Jeffrey T Peterson
7100       225 W Wacker Dr. Suite 1515
           Chicago, IL 60606


50U        GP Concept Labs, Inc.              Unsecured                                                               $0.00         $32,609.41             $32,609.41
610        c/o Julia Stamberger, President
7100       1519 W. Estes                                       Claim was waived per settlement agreement with claimant approved by Court Order of 6/8/17
           Chicago, IL 60626




                                                                           Page 9                                       Printed: November 15, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 23)
                Case 14-43382                   Doc 208        Filed 11/16/18 Entered 11/16/18 14:55:41       Desc Main
                                                               Document      Page 24 of 32
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 1:14-43382-JPC                                                                                            Date: November 15, 2018
Debtor Name: GOPICNIC BRANDS, INC.
Claims Bar Date: 5/2/2016


Code #     Creditor Name And Address             Claim Class      Notes                         Scheduled           Claimed           Allowed
51         Julia Stamberger                      Unsecured                                          $0.00             $0.00              $0.00
610        1519 W. Estes
7100       Chicago, IL 60626




52         Manufacturing Solutions               Unsecured                                          $0.00        $13,843.82         $13,843.82
610        International LLC
7100       5900 Carslon Ave.
           Portage, IN 46368


53         U.S. Packaging, LLC                   Unsecured                                          $0.00       $417,408.81        $417,408.81
610        Fox, O'Neill & Shannon, S.C.,Attn:
7100       Thomas P. Shannon,622 North
           Water Street
           Milwaukee, WI 53202

54         U.S. Packaging, LLC                   Unsecured                                          $0.00       $180,239.05        $180,239.05
610        Fox, O'Neill & Shannon, S.C.,Attn:
7100       Thomas P. Shannon,622 North
           Water Street
           Milwaukee, WI 53202

56         Julia Stamberger                      Unsecured                                          $0.00        $98,058.38         $98,058.38
610        1519 W. Estes
7100       Chicago, IL 60626




57         Thomas Riggio                         Unsecured                                          $0.00         $1,000.00          $1,000.00
610        aka Tom Riggio
7100       14 Wood Duck Run
           Spencerport, NY 14559


60         Uline Shopping Supplies               Unsecured                                          $0.00           $830.13           $830.13
610        POB 88741
7100       Chicago, IL 60680-1741




62         Popchips, Inc.                        Unsecured                                          $0.00         $6,688.00          $6,688.00
610        5510 Lincoln Blvd Ste. #425
7100       Playa Vista, CA 90094




63         Mark-It-Express, LLC                  Unsecured                                          $0.00        $10,093.40         $10,093.40
610        20012 W South Arsenal Road
7100       Wilmington, IL 60481




                                                                           Page 10                    Printed: November 15, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 24)
                Case 14-43382                  Doc 208        Filed 11/16/18 Entered 11/16/18 14:55:41       Desc Main
                                                              Document      Page 25 of 32
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 1:14-43382-JPC                                                                                           Date: November 15, 2018
Debtor Name: GOPICNIC BRANDS, INC.
Claims Bar Date: 5/2/2016


Code #     Creditor Name And Address            Claim Class      Notes                         Scheduled          Claimed             Allowed
64         Hartford Fire Insurance Company      Unsecured                                          $0.00        $22,253.00          $22,253.00
610        Bankruptcy Unit, T-1-55
7100       Hartford Plaza
           Hartford, CT 06115


68         Source Alliance Network, LLC         Unsecured                                          $0.00        $17,259.92          $17,259.92
610        6224 N. Kirkwood
7100       Chicago, IL 60646




69         Technical Information Electronics    Unsecured                                          $0.00         $5,269.00           $5,269.00
610        Co
7100       TIEco EDI
           P.O. Box 47127
           Plymouth, MN 55447

70         American InfoSource LP as agent      Unsecured                                          $0.00            $74.76              $74.76
610        for
7100       Verizon
           PO Box 248838
           Oklahoma City, OK 73124-8838

           Case Totals                                                                             $0.00     $8,488,040.20        $8,401,270.15
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 11               Printed: November 15, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 25)
       Case 14-43382              Doc 208     Filed 11/16/18 Entered 11/16/18 14:55:41             Desc Main
                                              Document      Page 26 of 32




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 14-43382
     Case Name: GOPICNIC BRANDS, INC.
     Trustee Name: KAREN R. GOODMAN
                         Balance on hand                                              $             128,791.00

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                           Interim Payments Proposed
                         Reason/Applicant              Total Requested     to Date          Payment
      Trustee Fees: KAREN R. GOODMAN                  $        11,424.17 $                0.00 $      11,424.17
      Attorney for Trustee Fees: TAFT
      STETTINIUS & HOLLISTER LLP                      $        38,843.50 $                0.00 $      38,843.50
      Attorney for Trustee Expenses: TAFT
      STETTINIUS & HOLLISTER LLP                      $         5,095.70 $                0.00 $         5,095.70
      Accountant for Trustee Fees: ALAN D.
      LASKO                                           $        32,765.20 $        30,473.80 $            2,291.40
      Accountant for Trustee Expenses: ALAN D.
      LASKO                                    $                  170.30 $           102.20 $                68.10
      Fees: OFFICE OF THE U.S. TRUSTEE                $               0.00 $              0.00 $              0.00
      Other: OFFICE OF THE U.S. TRUSTEE               $           649.99 $                0.00 $          649.99
                 Total to be paid for chapter 7 administrative expenses               $               58,372.86
                 Remaining Balance                                                    $               70,418.14


               Applications for prior chapter fees and administrative expenses have been filed as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 26)
       Case 14-43382              Doc 208   Filed 11/16/18 Entered 11/16/18 14:55:41                 Desc Main
                                            Document      Page 27 of 32




                                                                          Interim Payments
                         Reason/Applicant             Total Requested     to Date          Proposed Payment
      Other Prior Chapter Professional Fees:
      Shaw Fishman Glantz & Towbin LLC                $       173,114.00 $                  0.00 $     34,882.00
      Other Prior Chapter Professional Expenses:
      Shaw Fishman Glantz & Towbin LLC           $              6,006.51 $                  0.00 $      1,210.30
      Prior Chapter Administrative Rent: HAYES
      PROPERTIES, INC.                         $               13,242.58 $                  0.00 $      2,668.34
      Other Prior Chapter Administrative
      Expenses: CINEMA SCENE MARKETING
      & PROMOTIONS, LLC                  $                      1,539.62 $                  0.00 $        310.23
      Other Prior Chapter Professional Expenses:
      MorrisAnderson & Associates                $             68,650.92 $                  0.00 $     13,832.97
      Other Prior Chapter Professional Expenses:
      Freeborn & Peters LLP                      $             86,920.78 $                  0.00 $     17,514.30
                 Total to be paid for prior chapter administrative expenses             $              70,418.14
                 Remaining Balance                                                      $                   0.00


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 181,547.27 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                       Allowed Amount         Interim Payments Proposed
     Claim No.            Claimant                     of Claim               to Date          Payment
     36P                  Dr. Lucy's LLC             $        22,579.20 $                0.00 $             0.00
     38                   Priority 1 Inc.            $         1,362.12 $                0.00 $             0.00
                          BURNETTE FOODS,
     48                   INC.                       $        35,543.00 $                0.00 $             0.00
     55                   U.S. PACKAGING, LLC        $       108,855.44 $                0.00 $             0.00
                          Cinema Scene Marketing &
     58                   Promotions, LLC          $             827.07 $                0.00 $             0.00
     65                   Kyle Kett                  $         5,000.00 $                0.00 $             0.00




UST Form 101-7-TFR (5/1/2011) (Page: 27)
         Case 14-43382            Doc 208    Filed 11/16/18 Entered 11/16/18 14:55:41              Desc Main
                                             Document      Page 28 of 32




                                                          Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                        of Claim             to Date          Payment
     67                   Kyle Kett                       $      5,000.00 $               0.00 $            0.00
                          Illinois Department of
     14P                  Employment Security             $      2,380.44 $               0.00 $            0.00
                 Total to be paid to priority creditors                                  $                  0.00
                 Remaining Balance                                                       $                  0.00


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 7,748,690.20 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                          Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                        of Claim             to Date          Payment
                          National Association Wells
     1                    Fargo Bank                 $        1,947,931.33 $              0.00 $            0.00
                          Wells Fargo Equipment
     2                    Finance                         $     12,372.89 $               0.00 $            0.00
     35                   Dr. Lucy's LLC                  $     22,579.20 $               0.00 $            0.00
     36U                  Dr. Lucy's LLC                  $     30,931.20 $               0.00 $            0.00
                          NIAGARA NATURAL
     46                   FRUIT SNACK CO. INC. $                     0.00 $               0.00 $            0.00
     71                   Carl Buddig and Company $             93,456.48 $               0.00 $            0.00
                          HAYES PROPERTIES,
     72                   INC.                            $     36,340.32 $               0.00 $            0.00
                          Utah State Tax
     3                    Commission                      $      1,600.00 $               0.00 $            0.00
                          Wells Fargo Financial
     4                    Leasing, Inc.                   $     10,500.83 $               0.00 $            0.00




UST Form 101-7-TFR (5/1/2011) (Page: 28)
         Case 14-43382            Doc 208        Filed 11/16/18 Entered 11/16/18 14:55:41       Desc Main
                                                 Document      Page 29 of 32




                                                         Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                       of Claim           to Date          Payment
     5                    Prairie State Graphics, Inc. $      19,422.31 $              0.00 $           0.00
     6                    Harry S Field                 $      1,798.84 $              0.00 $           0.00
                          Commonwealth Edison
     7                    Company                       $        501.89 $              0.00 $           0.00
     8                    G Debbas Chocolatier, Inc $         24,256.24 $              0.00 $           0.00
                          Johnvince Foods c/o Kevin
     9                    E Posen                   $         18,705.65 $              0.00 $           0.00
     10                   FedEx TechConnect, Inc        $     54,225.13 $              0.00 $           0.00
     11                   Bedemco Inc                   $     29,816.19 $              0.00 $           0.00
     12                   Carl Buddig and Company $           93,456.48 $              0.00 $           0.00
                          Bridgford Foods
     13                   Corporation                   $     45,120.00 $              0.00 $           0.00
                          Illinois Department of
     14U                  Employment Security           $        172.12 $              0.00 $           0.00
                          Partners a tasteful choice
     15                   company                       $    100,094.07 $              0.00 $           0.00
                          Source Alliance Network,
     16-2                 LLC                           $     17,259.92 $              0.00 $           0.00
     17                   JC Ehrlich Pest Control       $        171.59 $              0.00 $           0.00
                          Technical Information
     18                   Electronics Co                $      5,269.00 $              0.00 $           0.00
     19                   Edict Systems Inc             $        115.70 $              0.00 $           0.00
     20                   Shoutlet, Inc.                $     32,083.37 $              0.00 $           0.00
     21                   Batavia Container, Inc.       $     42,931.84 $              0.00 $           0.00
                          et al LLP Pattishall
     22                   McAuliffe                     $      1,128.67 $              0.00 $           0.00
     23                   Norka Incorporated            $     98,062.78 $              0.00 $           0.00
                          Partnership Cap Growth
     24                   Investors                     $     46,494.40 $              0.00 $           0.00




UST Form 101-7-TFR (5/1/2011) (Page: 29)
       Case 14-43382              Doc 208      Filed 11/16/18 Entered 11/16/18 14:55:41        Desc Main
                                               Document      Page 30 of 32




                                                       Allowed Amount      Interim Payments Proposed
     Claim No.            Claimant                     of Claim            to Date          Payment
     25                   Partnership Capital Growth $    1,788,866.67 $              0.00 $           0.00
     26-3                 nicor gas                   $      1,435.67 $               0.00 $           0.00
                          Advantage Sales &
     27                   Marketing LLC               $     12,344.83 $               0.00 $           0.00
     28                   Red River Foods, Inc.       $      8,743.70 $               0.00 $           0.00
     29                   Ryken Consulting, Inc.      $      2,809.97 $               0.00 $           0.00
                          Partnership Cap Growth
     30                   Investors                   $     46,494.40 $               0.00 $           0.00
     31                   Partnership Capital Growth $    1,788,866.67 $              0.00 $           0.00
     32                   Inka Crops NA Inc           $     22,226.40 $               0.00 $           0.00
     33                   Bedemco Inc                 $     29,816.19 $               0.00 $           0.00
                          First Communications,
     34                   LLC                         $      1,304.74 $               0.00 $           0.00
     37                   Kirkland & Ellis LLP        $    178,196.32 $               0.00 $           0.00
     40                   Dairyfood USA, Inc.         $     46,964.44 $               0.00 $           0.00
     41                   Hayes Properties, Inc       $     36,340.32 $               0.00 $           0.00
     43                   Sunrise Commodities         $     68,292.68 $               0.00 $           0.00
     44                   Peanut Butter & Co, Inc     $     28,500.00 $               0.00 $           0.00
                          Consolidated Sales
     45                   Network                     $      2,276.93 $               0.00 $           0.00
     47                   Waymouth Farms, Inc.        $      3,734.68 $               0.00 $           0.00
     49                   Bolke Miller Company        $    121,658.88 $               0.00 $           0.00
     51                   Julia Stamberger            $          0.00 $               0.00 $           0.00
                          Manufacturing Solutions
     52                   International LLC           $     13,843.82 $               0.00 $           0.00
     53                   U.S. Packaging, LLC         $    417,408.81 $               0.00 $           0.00
     54                   U.S. Packaging, LLC         $    180,239.05 $               0.00 $           0.00




UST Form 101-7-TFR (5/1/2011) (Page: 30)
       Case 14-43382              Doc 208    Filed 11/16/18 Entered 11/16/18 14:55:41             Desc Main
                                             Document      Page 31 of 32




                                                       Allowed Amount        Interim Payments Proposed
     Claim No.            Claimant                     of Claim              to Date          Payment
     56                   Julia Stamberger           $        98,058.38 $               0.00 $              0.00
     57                   Thomas Riggio              $         1,000.00 $               0.00 $              0.00
     60                   Uline Shopping Supplies    $           830.13 $               0.00 $              0.00
     62                   Popchips, Inc.             $         6,688.00 $               0.00 $              0.00
     63                   Mark-It-Express, LLC       $        10,093.40 $               0.00 $              0.00
                          Hartford Fire Insurance
     64                   Company                    $        22,253.00 $               0.00 $              0.00
                          Source Alliance Network,
     68                   LLC                        $        17,259.92 $               0.00 $              0.00
                          Technical Information
     69                   Electronics Co             $         5,269.00 $               0.00 $              0.00
                          American InfoSource LP as
     70                   agent for                 $              74.76 $              0.00 $              0.00
                 Total to be paid to timely general unsecured creditors                $                    0.00
                 Remaining Balance                                                     $                    0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.




UST Form 101-7-TFR (5/1/2011) (Page: 31)
       Case 14-43382              Doc 208   Filed 11/16/18 Entered 11/16/18 14:55:41          Desc Main
                                            Document      Page 32 of 32




            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                         NONE




UST Form 101-7-TFR (5/1/2011) (Page: 32)
